UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 2192 The Dreyfus Third Century Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 5/31/2009 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 17 Financial Highlights 22 Notes to Financial Statements 32 Report of Independent Registered Public Accounting Firm 33 Important Tax Information 34 Board Members Information 36 Officers of the Fund FOR MORE INFORMATION Back Cover The Fund The Dreyfus Third Century Fund, Inc. LETTER FROM THE CEO Dear Shareholder: We present to you this annual report for The Dreyfus Third Century Fund, Inc., covering the 12-month period from June 1, 2008, through May 31, 2009. The U.S. equities market went on a wild ride over the reporting period, with stocks plummeting in the fall of 2008 and rebounding strongly in the spring of 2009. In supporting the recent rally, investors apparently shrugged off more bad economic news: the unemployment rate surged to a 25-year high, and a 6.3% annualized contraction over the fourth quarter of 2008 was followed by a 5.7% revised estimate of economic contraction during the first quarter of 2009.Yet, the market rebound between March 7 and May 31 proved to be one of the more robust in the history of the U.S. stock market. These enormous swings leave investors to wonder if the equities market is forecasting sustainable economic improvement, or could this be a bear market rally where stocks reach such depressed levels that even the slightest hint of good news lifts prices. We generally have remained cautious in the absence of real economic progress, but the markets gyrations illustrate an important feature of many market rallieswhen they snap back, the rebounds are often quick and sharp, potentially leaving investors on the sidelines.Thats why we encourage you to speak regularly with your financial consultant, who can discuss with you the potential benefits of adhering to a long-term investment strategy tailored to your current investment needs and future goals. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation June 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of June 1, 2008, through May 31, 2009, as provided by Jocelin A. Reed, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended May 31, 2009, The Dreyfus Third Century Funds Class A shares produced a total return of 26.73%, Class B shares returned 27.50%, Class C shares returned 27.38%, Class I shares returned 26.47% and Class Z shares returned 26.56%. 1 In comparison, the funds benchmark, the Standard & Poors 500 Composite Stock Price Index (S&P 500 Index), provided a total return of 32.55% for the same period. 2 During the reporting period, U.S. markets suffered steep declines amid a deepening economic recession and expanding financial crisis. Stock prices fell in concert with shrinking corporate revenues and mounting uncertainty regarding the recessions depth and duration. While these conditions took a toll on the funds performance, underweighted exposure to the hard-hit financial sector and strong stock selections in the technology and industrials sectors, enabled the fund to outperform its benchmark. The Funds Investment Approach The fund seeks to provide capital growth, with current income as a secondary goal.To pursue these goals, the fund invests primarily in the common stocks of companies that, in our opinion, meet traditional investment standards while simultaneously conducting their businesses in a manner that contributes to the enhancement of the quality of life in America. Our strategy combines a disciplined investment process that consists of computer modeling techniques, fundamental analysis and risk management with a social investment process. In selecting stocks, we begin by using quantitative research to identify and rank stocks within an industry or sector. Next, based on fundamental analysis, we designate the most attractive of the higher-ranked securities as potential purchase candidates.We then evaluate potential purchase candidates by industry or sector to determine whether the company meets the funds socially responsible investment criteria. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) We next select investments from those companies that we consider to be the most attractive based on financial considerations. If there is more than one company to choose from, we can select stocks of companies that we consider to have records that exhibit positive accomplishments in the funds areas of social concern. The fund normally focuses on large-cap growth stocks; however, we may emphasize different types of growth-oriented stocks and different market capitalizations within the large-capitalization range as market conditions warrant.The fund also may invest in value-oriented stocks, midcap stocks and small-cap stocks. Limited Exposure to Hard-Hit Financials Every market sector represented in the funds benchmark experienced double-digit declines during the reporting period, with the financials sector suffering the greatest drop due to the effects of the financial crisis. Several major financial institutions were driven into bankruptcy, nationalized or sold to rivals, and the sector as a whole declined by nearly half despite a rebound late in the reporting period. Approximately six months before the reporting period began, the fund began shifting assets out of financial stocks in recognition of rising volatility in earnings and stock prices. During the reporting period, the fund averaged roughly half the benchmarks weighting in financial stocks, thereby limiting losses in the markets most troubled area.The fund further enhanced its relative performance by focusing on financial companies with relatively stable earnings and revenue estimates, such as Wells Fargo & Co. and Northern Trust . Mixed Performance in Other Sectors We allocated a greater percentage of assets to the information technology sector than the benchmark, a move that bolstered the funds relative per-formance.We generally emphasized technology companies with healthy balance sheets and strong cash flow ratios, such as International Business Machines and Microsoft. Among industrial stocks, the fund benefited from good security selections, such as United Technologies and First Solar , while avoiding General Electric, which was hurt by its Capital Finance division. However, not every sector contributed positively to the funds relative returns. Most notably, media holdings, such as News Corp. , were hurt 4 by sharp reductions in advertising revenues. The fund also slightly underperformed its benchmark in the telecommunications, consumer durables and energy sectors. Seeking Growth and Earnings Stability As of May 31, 2009, we are encouraged by the stock markets recent rally, which we believe indicates a return to stability in the financial markets. We have maintained a mildly growth-oriented bias through overweighted exposure to the technology sector and underweighted exposure to the financials and energy sectors. In our judgment, the fund is well positioned for an eventual economic recovery. Poised to Benefit from Trends in Environmental Regulation The funds socially responsible investment criteria have long led us to emphasize companies with attractive environmental profiles. United Technologies is distinguished by the diversity of its environmental product and service initiatives, from increased energy efficiency in its Carrier HVAC systems to the advanced design of aircraft engines in its Pratt & Whitney division. 3M was recently commended by the Environmental Protection Agency for reducing its greenhouse gas emissions by 60% from 2002 through 2007, and the company has developed products to help its customers reduce their carbon footprints as well. Emerson Electric is a leader in the development of energy efficient building-wide power control systems. Such companies appear particularly likely to benefit from growing momentum toward stronger federal regulation of greenhouse gas emissions. For further information regarding the funds approach to socially responsible investing, please consult the funds prospectus. June 15, 2009 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. The Fund 5 6 Average Annual Total Returns as of 5/31/09 Inception Date 1 Year 5 Years 10 Years Class A shares with maximum sales charge (5.75%) 8/31/99 30.92% 3.23% 4.52%  without sales charge 8/31/99 26.73% 2.08% 3.95%  Class B shares with applicable redemption charge  8/31/99 30.40% 3.31% 4.38% ,  without redemption 8/31/99 27.50% 2.91% 4.38% ,  Class C shares with applicable redemption charge  8/31/99 28.11% 2.82% 4.67%  without redemption 8/31/99 27.38% 2.82% 4.67%  Class I shares 8/31/99 26.47% 1.79% 3.65%  Class Z shares 3/29/72 26.56% 1.83% 3.72% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.  The maximum contingent deferred sales charge for Class B shares is 4%.After six years Class B shares convert to Class A shares.  Assumes the conversion of Class B shares to Class A shares at the end of the sixth year following the date of purchase.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase.  The total return performance figures presented for Class A, Class B, Class C and Class I shares of the fund represent the performance of the funds Class Z shares for periods prior to August 31, 1999 (the inception date for Class A, Class B, Class C and Class I shares), adjusted to reflect the applicable sales load for that class. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Third Century Fund, Inc. from December 1, 2008 to May 31, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2009 Class A Class B Class C Class I Class Z Expenses paid per $1,000  $ 7.25 $ 12.47 $ 11.59 $ 5.15 $ 6.15 Ending value (after expenses) $1,107.60 $1,102.00 $1,103.20 $1,109.70 $1,109.40 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2009 Class A Class B Class C Class I Class Z Expenses paid per $1,000  $ 6.94 $ 11.94 $ 11.10 $ 4.94 $ 5.89 Ending value (after expenses) $1,018.05 $1,013.06 $1,013.91 $1,020.04 $1,019.10  Expenses are equal to the funds annualized expense ratio of 1.38% for Class A, 2.38% for Class B, 2.21% for Class C, .98% for Class I and 1.17% for Class Z, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS May 31, 2009 Common Stocks99.2% Shares Value ($) Consumer Discretionary9.9% Choice Hotels International 66,750 a 1,821,607 Coach 107,250 2,817,457 DeVry 30,200 1,315,814 DreamWorks Animation SKG, Cl. A 65,700 b 1,830,402 Gap 204,600 3,652,110 McDonalds 47,700 2,813,823 NIKE, Cl. B 63,350 3,614,117 TJX Cos. 92,800 2,738,528 Walt Disney 91,050 2,205,231 Weight Watchers International 34,400 805,992 Consumer Staples11.2% Bare Escentuals 53,000 b 463,750 Costco Wholesale 87,850 4,262,482 Hansen Natural 56,950 a,b 2,088,926 Kimberly-Clark 72,900 3,782,781 PepsiCo 151,750 7,898,587 Procter & Gamble 121,850 6,328,889 SYSCO 77,250 1,850,910 Energy11.1% Apache 21,750 1,832,655 Cimarex Energy 66,400 a 2,165,968 EnCana 27,300 1,513,239 ENSCO International 58,150 2,261,453 Nexen 114,000 a 2,835,180 Noble 121,300 4,169,081 Schlumberger 38,400 2,197,632 SEACOR Holdings 32,400 a,b 2,475,684 Southwestern Energy 82,950 b 3,605,836 Talisman Energy 214,400 3,492,576 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Financial6.5% Chubb 49,800 1,974,570 Cincinnati Financial 83,600 1,890,196 Cullen/Frost Bankers 21,200 a 1,037,740 Eaton Vance 89,200 a 2,417,320 Goldman Sachs Group 8,300 1,199,931 JPMorgan Chase & Co. 62,000 2,287,800 Travelers Cos. 52,550 2,136,683 Wells Fargo & Co. 94,700 2,414,850 Health Care13.8% Aetna 86,350 2,312,453 Alcon 18,050 1,958,425 Amgen 93,250 b 4,656,905 AstraZeneca, ADR 52,350 a 2,184,042 Becton, Dickinson & Co. 69,950 4,734,216 Genzyme 79,600 b 4,707,544 Johnson & Johnson 95,850 5,287,086 Novartis, ADR 28,100 1,124,562 WellPoint 94,600 b 4,405,522 Zimmer Holdings 35,800 b 1,594,890 Industrial12.9% 3M 58,150 3,320,365 Danaher 32,250 a 1,946,287 Donaldson 28,150 a 948,373 Dun & Bradstreet 22,750 1,860,722 Emerson Electric 149,000 4,781,410 Equifax 47,250 1,286,145 Fluor 30,300 1,423,494 Herman Miller 105,750 1,504,823 Nordson 30,000 a 1,152,000 Rockwell Collins 80,900 3,431,778 Ryder System 25,700 724,226 United Technologies 120,850 6,357,919 Wabtec 27,600 a 984,768 Woodward Governor 53,250 1,093,223 10 Common Stocks (continued) Shares Value ($) Information Technology26.9% Accenture, Cl. A Apple 57,050 b Cisco Systems 303,400 b EMC 209,000 b Google, Cl. A 11,150 b Intel International Business Machines Microsoft Molex National Semiconductor 131,700 a Oracle QUALCOMM STMicroelectronics (New York Shares) 102,300 a Symantec 95,750 b Texas Instruments Materials3.6% Air Products & Chemicals Ecolab Nucor Praxair Telecommunication Services.7% Windstream Utilities2.6% Pinnacle West Capital Sempra Energy WGL Holdings 32,700 a Total Common Stocks (cost $269,894,647) Other Investment.8% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,805,000) 1,805,000 c The Fund 11 STATEMENT OF INVESTMENTS (continued) Investment of Cash Collateral for Securities Loaned6.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $16,158,044) 16,158,044 c Total Investments (cost $287,857,691) 106.8% Liabilities, Less Cash and Receivables (6.8%) Net Assets 100.0% ADRAmerican Depositary Receipts a All or a portion of these securities are on loan.At May 31, 2009, the total market value of the funds securities on loan is $16,105,743 and the total market value of the collateral held by the fund is $16,158,044. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Information Technology 26.9 Money Market Investments 7.6 Health Care 13.8 Financial 6.5 Industrial 12.9 Materials 3.6 Consumer Staples 11.2 Utilities 2.6 Energy 11.1 Telecommunication Services .7 Consumer Discretionary 9.9  Based on net assets. See notes to financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES May 31, 2009 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $16,105,743)Note 1(b): Unaffiliated issuers Affiliated issuers Dividends and interest receivable Receivable for shares of Common Stock subscribed Prepaid expenses Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) Cash overdraft due to Custodian Liability for securities on loanNote 1(b) Payable for shares of Common Stock redeemed Accrued expenses Net Assets ($) Composition of Net Assets ($): Paid-in capital Accumulated undistributed investment incomenet Accumulated net realized gain (loss) on investments Accumulated net unrealized appreciation (depreciation) on investments Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class I Class Z Net Assets ($) Shares Outstanding Net Asset Value Per Share ($) See notes to financial statements. The Fund 13 STATEMENT OF OPERATIONS Year Ended May 31, 2009 Investment Income ($): Income: Cash dividends (net of $35,792 foreign taxes withheld at source): Unaffiliated issuers Affiliated issuers Income from securities lending Interest Total Income Expenses: Management feeNote 3(a) Shareholder servicing costsNote 3(c) Professional fees Custodian feesNote 3(c) Registration fees Distribution feesNote 3(b) Prospectus and shareholders reports Loan commitment feesNote 2 Directors fees and expensesNote 3(d) Miscellaneous Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS Year Ended May 31, a b Operations ($): Investment incomenet Net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares Class I Shares Class Z Shares Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares Class B Shares  Class C Shares Class I Shares Class T Shares Class Z Shares Dividends reinvested: Class A Shares Class I Shares Class Z Shares Cost of shares redeemed: Class A Shares Class B Shares Class C Shares Class I Shares Class T Shares Class Z Shares Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period End of Period Undistributed investment incomenet The Fund 15 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended May 31, a b Capital Share Transactions: Class A c,d Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding Class B c Shares sold  Shares redeemed Net Increase (Decrease) in Shares Outstanding Class C Shares sold Shares redeemed Net Increase (Decrease) in Shares Outstanding Class I Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding Class T d Shares sold Shares redeemed Net Increase (Decrease) in Shares Outstanding Class Z Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding a Effective close of business on February 4, 2009, the fund no longer offers Class T shares. b Effective June 1, 2007, Class R shares were redesignated as Class I shares. c During the period ended May 31, 2009, 55,475 Class B shares representing $387,350, were automatically converted to 51,759 Class A shares and during the period ended May 31, 2008, 197,069 Class B shares representing $1,808,227 were automatically converted to 184,889 Class A shares. d On the close of business on February 4, 2009, 24,951 Class T shares representing $148,706 were automatically converted to 24,024 Class A shares. See notes to financial statements. 16 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended May 31, Class A Shares Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment income (loss)net a b Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet    Net asset value, end of period Total Return (%) c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets Ratio of net expenses to average net assets d d Ratio of net investment income (loss) to average net assets Portfolio Turnover Rate Net Assets, end of period ($ x 1,000) a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Year Ended May 31, Class B Shares Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment (loss)net a (.03) Net realized and unrealized gain (loss) on investments Total from Investment Operations Net asset value, end of period Total Return (%) b Ratios/Supplemental Data (%): Ratio of total expenses to average net assets Ratio of net expenses to average net assets c c Ratio of net investment (loss) to average net assets (.49) Portfolio Turnover Rate Net Assets, end of period ($ x 1,000) a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 18 Year Ended May 31, Class C Shares Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment (loss)net a Net realized and unrealized gain (loss) on investments Total from Investment Operations Net asset value, end of period Total Return (%) b Ratios/Supplemental Data (%): Ratio of total expenses to average net assets Ratio of net expenses to average net assets c c Ratio of net investment (loss) to average net assets Portfolio Turnover Rate Net Assets, end of period ($ x 1,000) a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS (continued) Year Ended May 31, Class I Shares a Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet b Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet   Net asset value, end of period Total Return (%) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets Ratio of net expenses to average net assets c c c Ratio of net investment income to average net assets Portfolio Turnover Rate Net Assets, end of period ($ x 1,000) a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 20 Year Ended May 31, Class Z Shares Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment income (loss)net a (.00) b Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet   Net asset value, end of period Total Return (%) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets Ratio of net expenses to average net assets c Ratio of net investment income (loss) to average net assets Portfolio Turnover Rate Net Assets, end of period ($ x 1,000) a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 21 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: The Dreyfus Third Century Fund, Inc. (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as a diversified open-end management investment company. The funds investment objective is to provide capital growth. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. At a meeting of the Board of Directors held on July 16, 2008, the Board approved, effective December 1, 2008, a proposal to change the name of the fund from The Dreyfus Premier Third Century Fund, Inc. to The Dreyfus Third Century Fund, Inc. Effective July 1, 2008, BNY Mellon reorganized and consolidated a number of its banking and trust company subsidiaries.As a result of the reorganization, any services previously provided to the fund by Mellon Bank, N.A. or Mellon Trust of New England, N.A. are now provided by The Bank of NewYork Mellon (formerly,The Bank of NewYork). MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class B, Class C and Class I and 200 million shares of $.001 par value Common Stock of Class Z. Class A, Class B and Class C shares are sold primarily to retail investors through financial intermediaries and bear a distribution fee and/or shareholder services fee. Class Z shares are not available for new accounts and bear a shareholder services fee. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class 22 C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. Effective December 3, 2008, investments for new accounts were no longer permitted in Class T shares of the fund, except that participants in certain group retirement plans were able to open a new account in Class T shares of the fund, provided that the fund was established as an investment option under the plans before December 3, 2008. On February 4, 2009, the fund issued to each holder of its Class T shares, in exchange for said shares, Class A shares of the fund having an aggregate net asset value equal to the aggregate net asset value of the shareholders Class T shares. Subsequent investments in the funds Class A shares made by prior holders of the funds Class T shares who received Class A shares of the fund in exchange for their Class T shares are subject to the front-end sales load schedule that was in effect for Class T shares at the time of the exchange. Otherwise, all other Class A share attributes will be in effect. Effective close of business on February 4, 2009, the fund no longer offers Class T shares. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. 24 Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessar ily an indication of the risk associated with investing in those securities The following is a summary of the inputs used as of May 31, 2009 valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities   Other Financial Instruments      Liabilities ($) Other Financial Instruments       Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts.Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. In April 2009, the Financial Accounting Standards Board (FASB) issued FASB Staff Position No. 157-4,Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly (FSP 157-4). FSP 157-4 provides additional guidance for estimating fair value in accordance with FAS 157, when the volume The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) and level of activity for the asset or liability have significantly decreased as well as guidance on identifying circumstances that indicate a transaction is not orderly. FSP 157-4 is effective for fiscal years and interim periods ending after June 15, 2009. Management is currently evaluating the impact the adoption of FSP 157-4 will have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis.
